Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement has not been received.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered. 

Response to Amendment
Applicant’s submission filed 12/17/2020 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-20 are currently pending. Claims 2-3, 5-12 & 15 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 13-14 and 16-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation “utilizing an acoustic signal generated from the first surface and refracted across the calibration plane to span the bores, the acoustic signal being propagated into the calibration block to identify at least one void formed in the calibration block” which is unclear since an acoustic signal is generated from a transducer (not the first surface) and is refracted from the first surface across the calibration plane.  
     
Response to Arguments
With regard to 103 rejection:
Applicant’s remaining arguments with respect to Claims 1, 4, 13-14 and 16-20 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.
Applicant’s arguments and amendments with regard to Claims 1, 4, 13-14 and 16-20 have been considered in light of the new combination of Leng and in further view of Deng and MaCellan and in further view of Huggett.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. The 103 rejection of the claims is maintained.
Examiner notes the art does not provide an additional step disclosed in the specification [0023] but not claimed of how the other claimed voids of the three claimed boreholes are processed in the scan.  Examiner proposes the following language to address the 112(b) rejection and to claim the invention over the prior art. 

identifying a first high density polyethylene pipe to be inspected; 
determining a material parameter of the first high density polyethylene pipe to be inspected; 
selecting a high density polyethylene calibration block having the same material parameter as the first high density polyethylene pipe to be inspected, the calibration block having a first surface substantially perpendicular to a second surface, a single column of bores extending from the second surface, the single column of bores including: 
a first bore extending from the second surface, the first bore formed along a first axis that is substantially parallel to the first surface and spaced apart from the first surface at a first depth; 
a second bore extending from the second surface, the second bore formed along a second axis that is substantially parallel to the first surface and spaced apart from the first surface at a second depth that is different than the first depth; 
a third bore extending from the second surface, the third bore formed along a third axis that is substantially parallel to the first surface and spaced apart from the first surface at a third depth that is different than the first and second depths; and 
where each of the bores is aligned vertically and centrally to one another such that a calibration plane passes through each of the bores in the single column where the plane is perpendicular to the first surface of the block; 
utilizing [[an]] a plurality of acoustic signals generated at a same position, the acoustic signals refracted by the first surface and directed to the calibration plane s being propagated into the calibration block to identify a void of each of the bores based on acoustic signals reflected by the voids; 
calibrating a phased array test unit based on  the acoustic signals reflected by voids and a known orientation of the high density polyethylene calibration block; and 
utilizing the calibrated phased array test unit to inspect the identified first high density polyethylene pipe. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 14 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Leng (CN 203894199; “Leng” translation provided for citations) in view of 
Deng (CN 105004796; “Deng” translation provided for citations) and  
MaClennan (Plastic Fantastic? - An NDE Inspection Solution for HDPE Butt Welds. David     18th World Conference on Nondestructive Testing. Durban, South Africa. 16-20 April 2012; “MaClennan”) and in further view of 
Huggett (US 20190388998: “Huggett”).

Claim 1.  Leng discloses a method for inspecting polyethylene workpiece [Page 1 Description] the method comprising: identifying a polyethylene workpiece to be inspected [00025 Technical Field a polyethylene PE workpiece]; determining a material parameter of the polyethylene workpiece to be inspected [0007 The leading edge value of the probe is
calibrated; by setting two horizontal through holes 41 and 42 with different radii on the body 1 of the test block] & [0025  two short transverse holes 51 and 52 with a diameter of 2mm can be used to compare the equivalent of the defect of the workpiece, instead of using the CSK-ⅢA standard test block to compare the equivalent of the defect of the workpiece] selecting a polyethylene calibration block having the same material parameter as the polyethylene workpiece to be inspected [0015 Two short horizontal holes are set on the center line of the groove, which can compare the defect equivalents of the measured workpieces] a calibration tool (Fig. 1) for inspecting polyethylene workpiece [0025], the calibration tool (Figs. 1 & 2) comprising: a block formed of polyethylene [0007-0008], the block (Fig. 1: calibration block 1) having a first surface (Fig. 1 annotated below: bottom of block 1) (Fig. 2: planar view of first surface) substantially perpendicular (Fig. 1: bottom of block 1 is perpendicular to planar face shown in Fig. 1 is second surface) to a second surface (Fig. 1: planar view of second surface), a first bore (42) [0023 42 crosshole] extending from the second surface (Fig. 2: shows bore 42 extending from second surface), the first bore (42) formed along a first axis (Fig. 2: bore 42 extends across axially and parallel to the first axis) that is substantially parallel (Fig. 1: to the first surface (Fig. 2 view of first surface) and spaced apart from the first surface (Fig. 2 view of first surface) at a first depth (Fig. 1 hole 42 H2); and a second bore (41) extending from the second surface (Figure 2 shows bore extending from second surface), the second bore (41 crosshole) formed along a second axis that is substantially parallel (Fig. 1, 41 extends from second surface and parallel to the bottom) [page 4 ¶3]  to the first surface (Fig. 2 view of first surface) and spaced apart from the first surface (Fig. 2 view of first surface)  at a second depth (Examiner provided figures below depicts first and second depths) that is different than the first depth [page 4 ¶3]. Leng discloses a calibration block made of polyethylene 0007-0008)  a third bore (51) extending from the second surface (Figure 2 shows bore extending from second surface), the third bore (51) formed along a third axis (Fig. 1: block 1 shows the hole 51 into the second surface that is parallel to the first surface) that is substantially parallel to the first surface [0025 horizontal relative to first surface] and spaced apart from the first surface at a third depth (Examiner provided figure 1 shows third depth to 51) that is different than the first (Examiner Fig. 1 first depth) and second depths  (Examiner Fig. 1 second depth).

Leng does not explicitly disclose: 
1) the at least 3 bores are aligned vertically and centrally to one another such that a calibration plane passes through the bores where the plane is perpendicular to the first surface of the block.
2)  the calibration block made of  high density polyethylene  and the workpiece to be tested invloves calibrating a phased array test unit and utilizing the calibrated phased array test unit to inspect the identified first high density polyethylene pipe.
an acoustic signal generated from the first surface and refracted across the calibration plane to span the bores, the acoustic signal being propagated to identify at least one void at a known location.

With regard to 1) Deng teaches a calibration block (Fig. 1: block 1) for ultrasonic measurement of a substance (Fig. 1).  Deng further teaches three vertical bore holes aligned at their centers in the depth direction reference substance (Fig. 1:  three vertical holes 2) [0015 wherein the four transverse through hole located on the left, and along the depth direction]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Deng’s three bore array arranged vertically to the first surface with Deng’s calibration block the vertical alignment because the vertical alignment improves the quality of the calibration for materials with defects that are deep into a structure that are perpendicular to a surface and not directly able to be scanned [0007]. 
With regard to 2)  MaClennan teaches a method for inspecting a high density polyethylene pipe (Page 1 Introduction two ¶ This technique applicable to HDPE pipework welds…this paper presents a phased array inspection solution for detection and sizing of lack of fusion (LoF) type defects in HDPE weld specimens), the method comprising: identifying a first high density polyethylene pipe (Section 2.1.1 High density Polyethylene pipe HDPE) to be inspected (Section 4 Inspection Results first ¶); determining a material parameter of the first high density polyethylene pipe to be inspected [Section 3.0 Manufacture of specimens 450 mm diameter and 38 mm wall thickness PE100 (ISO designation for material strength) and  BS EN 12201 (European Standard specifies the general aspects of polyethylene (PE) pressure piping systems (mains and service pipes) for buried or above ground applications)] selecting a high density polyethylene calibration block having the same material parameter as the first high density polyethylene pipe to be inspected (Fig. 2  3.0 Manufacture Test Specimen  calibrating a phased array test unit [Section 3.0 Manufacture Test Specimen second ¶ In addition to this, a calibration block was manufactured using HDPE material…used to demonstrate positional accuracy and calibrate the sensitivity (Figure 2) and utilizing the calibrated phased array test unit to inspect the identified first high density polyethylene pipe [Section 5 Beam Modelling  Beam modelling was performed, using Ultravision 3 software, to provide a visual representation of the beam energy generated within the HDPE pipe].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use MaClennan’s method of calibrating an ultrasonic phased array transducer using an HDPE calibration block to accurately measure for defects on an HDPE pipe and use the method and material to modify Leng’s, as modified, vertically calibrated bore arrangement on a calibrated block because matching materials and thicknesses in the calibration of an inspection transducer improves the quality of the  measurement for inspecting voids in an HDPE pipe  by ensuring the transducer can accurately determine a leading edge of a flaw with an optimized scanning of equivalent materials and depth optimizations[Leng 0007].

With regard to 3) Huggett teaches phased array ultrasonic testing for friction stir welding applications (Fig.  12). Huggett further teaches an arrangement of a transducer angled on a wedge placed on a wall of a specimen (Fig. 12: transducer angled on a wedge on a wall of a specimen)  acoustic signal generated from the first surface (Fig. 12:  wedge on the wall of a specimen)[0142] and refracted across a plane to span the voids (Fig. 12: the acoustic signal spans the well section and includes the defects such as SC, WH and IV) ,  the acoustic signal being propagated into the specimen  (Fig. 12: specimen wall) to identify at least one void formed in the specimen (Fig. 12: first and second leg  scanning  across an off center  vertical 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Huggett’s arrangement of a transducer angled on a wedge to incline a scan and processing of the acoustic signal towards an off center set of defect targets as an arrangement and processing  for Leng’s transducer to span at least one of Leng’s calibration block voids because the arrangement of the transducer on the block increases the accuracy in detecting off center deep voids by providing inclined access  and processing of the scan to the void [Huggett 0139].  


    PNG
    media_image1.png
    533
    769
    media_image1.png
    Greyscale


Claim 14. Dependent on the method of claim 1. Leng further discloses selecting a   polyethylene calibration block [0007-0008] further comprises using a calibration block [0008] with the same thickness that matches the thickness of the identified first high density polyethylene workpiece [0025].   Leng does not explicitly disclose the workpiece to be inspected is a high density polyethylene pipe.

MaClennan teaches a method for inspecting a high density polyethylene pipe (Page 1 Introduction two ¶ This technique applicable to HDPE pipework welds…this paper presents a phased array inspection solution for detection and sizing of lack of fusion (LoF) type defects in HDPE weld specimens).  MaClennan further teaches selecting a high density polyethylene calibration block having the same material parameter as the first high density polyethylene pipe to be inspected (Fig. 2  3.0 Manufacture Test Specimen second ¶ A calibration block was manufactured using HDPE material. A 40mm thick block manufactured from the pipe material containing Ø3 mm side-drilled holes and geometric reflectors was used to demonstrate positional accuracy and calibrate the sensitivity (Figure 2)); calibrating a phased array test unit [Section 3.0 Manufacture Test Specimen second ¶ In addition to this, a calibration block was manufactured using HDPE material…used to demonstrate positional accuracy and calibrate the sensitivity (Figure 2) and utilizing the calibrated phased array test unit to inspect the identified first high density polyethylene pipe [Section 5 Beam Modelling  Beam modelling was performed, using Ultravision 3 software, to provide a visual representation of the beam energy generated within the HDPE pipe].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use MaClennan’s method of using an HDPE calibrating block to adjust to inspect an HDPE pipeto modify Leng’s, as modified, PE calibration block because matching materials and thicknesses in the calibration of an inspection transducer improves the 

Claim 16. Dependent on the method of claim 1.   Leng further discloses a calibration block [0008] to identify at least two, spaced apart voids [0023 voids 41 and 42] formed in the calibration block (1) at known locations [0023 158 The distance H1 between the first horizontal through hole 41 and the upper end surface of the main body 1 is 20 mm, the distance H2 between the second horizontal through hole 42 and the lower end surface of the
main body 1 is 15 mm, and the first horizontal through hole 41 and the second horizontal through hole The distance between 42 and the most distal end of the first arc surface 2 in the vertical direction projection L1 is 60 mm] within the calibration block (1) identifying the at least two spaced apart voids [0026 The leading edge value of the probe is calibrated; by setting two horizontal through holes 41 and 42 with different radii on the body 1 of the test block] formed in the calibration block (1) at known locations within the calibration block [0023]. 

Claim 17. Dependent on the method of claim 16.   Leng does not explicitly disclose the acoustic signal is introduced to the identified first high density polyethylene pipe in a sectorial sequence at an acute angle.

MaClennan further discloses the acoustic signal is introduced to the identified first high density polyethylene pipe in a sectorial sequence at an acute angle [Section 5.0 Inspection the through wall height of the defect is measured from the relative movement swing (sectorial sequence) of the ultrasonic beam angle which is set with a wedge at angles less than 90° (see Fig. 5)] & [Section Beam Modelling Beam modelling was performed, using Ultravision 3 software, to provide a visual representation of the beam energy generated within the HDPE pipe].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use MaClennan’s method of introducing the ultrasoninc signal at an acute angle as angle to position a transducer on Leng’s calibration block because the angling of the transducer places the transmitted signal at an angle to the vertical bore holes which  increases the length of the signal across the workpiece improving  the time and measuring efficiency of finding a flaw along the length of the workpiece  [MaCLennan 2.1.1. Inspection method Page 2 ¶ 3]. 

Claim 18.   Dependent on the method of claim 16.   Leng does not explicitly disclose the acoustic signal is introduced to the identified first high density polyethylene pipe along a half-path focus.

MaClennan teaches a method for calibrating an ultrasonic transducer using and HDPE calibration block and then to use the calibrated transducer to analyze a HDPE pipe for flaws in a weld [Abstract]. MaClennan further teaches the acoustic signal is introduced to the identified first high density polyethylene pipe along a half-path focus [Section Inspection Method 2.1.1 second ¶ HDPE pipework is very attenuative (0.3 dB/mm using a 2.25 MHz probe) and therefore acquisition was limited to the shortest inspection range possible, in practice this being half-skip].  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use MaClennan’s method of introducing an ultrasonic signal along a half-path focus as a step to add to Leng’s ultrasonic monitoring of a workpiece because focusing along a half-path focus of the transducer increases accuracy of the scanned area of the workpiece by increasing the amount of measurement data received over an area of interest to be analyzed [MaCLennan 2.1.1. Inspection method Page 2 ¶ 3]. 

Claim 19.   Dependent on the method of claim 1.   Leng does not explicitly disclose along the first high density polyethylene pipe is inspected for fused joint integrity. 

MaClennan teaches a method for calibrating an ultrasonic transducer using and HDPE calibration block and then to use the calibrated transducer to analyze a HDPE pipe for flaws in a weld [Abstract]. MaClennan further teaches the first high density polyethylene pipe is inspected for fused joint integrity [Section Conclusion 5.0 An inspection technique to examine HDPE butt welds using phased array technology has been developed with a customized water membrane interface housing to accommodate for the slow velocity material property of HDPE. HDPE pipe welds (e.g. fused joint integrity) have been supplied with a variety of implanted targets].  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use MaClennan’s method of ultrasonic signal inspection of a fused joint integrity of an HDPE pipe using Leng’s calibration block because the combination of increases the calibration quality of the transducer with a precision calibration block tailored to adjust to a particular PE workpiece of an HDPE pipe weld joint [MaCLennan 2.1.1. Inspection method Page 2 ¶ 3]. 

Claim 20.  Dependent on the method of claim 19.   Leng does not explicitly disclose the fused joint of the first high density polyethylene pipe is inspected to identify voids (Lack of fusion LoF areas) formed within the joint. 

MaClennan teaches a method for calibrating an ultrasonic transducer using and HDPE calibration block and then to use the calibrated transducer to analyze a HDPE pipe for flaws in a weld [Abstract]. MaClennan further teaches the fused joint of the first high density polyethylene pipe is inspected to identify voids (Lack of fusion LoF areas) formed within the joint [Section Introduction third ¶ Installation and joining of HDPE pipework sections happens in-situ … can produce a Lack of Fusion (LoF) where there is no bond or a partial bond between the faces of the sections]  &  [Section 4.0 Figure 5 Inspection Results  Near surface targets produced a specular response due to the low incident angle which the beam strikes the target (Figure 3). For those targets at a greater depth, and therefore seen at higher incidence, tip diffraction is the dominant signal source from the implanted targets (Figure 4)].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use MaClennan’s method of ultrasonic signal inspection of a fused joint integrity of an HDPE pipe voids using Leng’s calibration block because the combination of increases the calibration quality of the transducer with a precision calibration block tailored to adjust to a particular PE workpiece of an HDPE pipe weld joint [MaCLennan 2.1.1. Inspection method Page 2 ¶ 3]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Leng  in view of Deng, MaClennan and Huggett and in further view of den Boer (US 20090114021;”den Boer”).

Claim 4. Dependent on the method of claim 1.  Leng does not explicitly disclose:

1) utilizing the calibrated phased array test unit comprises generating an electric signal; and introducing the acoustic signal into the identified first high density polyethylene pipe.
2)  converting the electric signal to an acoustic signal.

With regard to 1) MaClennan teaches a method for calibrating an ultrasonic transducer using and HDPE calibration block and then to use the calibrated transducer to analyze a HDPE pipe for flaws in a weld [Abstract]. MaClennan further teaches utilizing the calibrated phased array test unit comprises generating a signal [Section Inspection method 2.1.1 last ¶ 32 element 2.25 MHz phased array probe in pulse-echo mode with a sweep of 35° up to 89° has been used to produce a volumetric inspection of the weld and Heat Affected Zone (HAZ)]; and introducing the acoustic signal into the identified first high density polyethylene pipe [Section 5.0  Beam modelling was performed, using Ultravision 3 software, to provide a visual representation of the beam energy generated within the HDPE pipe shown in Figure 5].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use MaClennan’s method of introducing the ultrasoninc signal at an acute angle as angle to position a transducer on Leng’s calibration block because the angling of the transducer places the transmitted signal at an angle to the vertical bore holes which  increases the length of the signal across the workpiece improving  the time and measuring efficiency of finding a flaw along the length of the workpiece  [MaCLennan 2.1.1. Inspection method Page 2 ¶ 3]. 

MaClennan implies an electrically powered phased array by disclosing frequency adjustments [Section Inspection method 2.1.1] Leng and MaClennan do not teach 2).

With regard to 2) Den Boer teaches a transducer (8) for testing a HDPE pipe weld (2) (Fig. 1).  Den Boer further teaches the function of utilizing the test unit (8 & 10) comprises generating  [12 processor for sending electrical to be converted to acoustic] an electric signal converting the electric signal to an acoustic signal  [0029 electrical to be converted into the ultrasound signal to be transmitted by the transmitter 8].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use de Boer’s processor that converts an electrical signal to an acoustical signal with MaClennan’s transducer to generate an acoustic signal because the an electrical signal can be controlled and replicated by a processor providing a reliable diagnostic .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Leng in view of Deng MaClennan and Huggett and in further view of Zhang (US 20160231292;”Zhang”).

Claim 13. Dependent on the method of claim 1.  However, Leng does not explicitly disclose the material parameter determined is an ASTM material designation code.  

Zhang teaches the material parameter [0043 ATSM which includes checking the index number] determined is an ASTM material designation code [0043 “Material of the contrast test block: the technical indexes of the contrast test block should be in line with the requirements of GB/T 11259 and ASTM E428 standards”, verification of the material designation code would be required to be compared standards list of materials, property indexes as required under the ASTM standard].
  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Zhang’s step of checking the material number to ensure compliance with ASTM standards with Leng’s  method of using the same material between the calibration block and the pipe to be monitored because verifying the materials are identical by verifying the ASTM materials match a standard and are identical between the calibration block and the monitored pipe to eliminate calibration errors induced by differences in the materials or properties of the materials. 




Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20070000328  
Buttram; Jonathan
Teaches an inclined wedge to position a transducer and focus an off angle detection of an internal flaw in a monitored object
US 20150377840  
Zhang; Jinchi et al.
Teaches using wedge to provide off-angle scans
US 20100101326  
Iizuka; Yukinori et al.
Teaches an inclined position of a transducer and focus an off angle detection of an internal flaw in a monitored object
US 9952185  
Delhomme; Antoine et al.
Teaches an inclined wedge to position a transducer and focus an off angle detection of an internal flaw in a monitored object


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application 

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856